DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicant’s response of August 10, 2021 has been entered. Claims 1, 9, 16, and 17 have been amended, claims 3-6, 10-15, and 18 have been cancelled, and claims 20-31 have been newly added.  Claims 1, 2, 7-9, 16-17, and 19-31 are pending and under current examination.  
Withdrawn Rejections - 35 USC § 102
	Claims 1-4, 6, 9-11, and 17, were rejected in the previous Office Action mailed May 12, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).  Base claim 1 has been amended to limit the   cosmetic composition in the pretreatment step of a method for chemical treatment of keratinic fibers to from about 0.01 to about 4.00 % by weight of a polyorganosiloxane of the formula (2) known by the INCI name Amodimethicone/Morpholinomethyl Silsesquioxane Copolymer; from about 0.01 to about 5 % by weight of a mixture of Trideceth-5 and Trideceth- 10: from about 0.1 to about 10 % by 


Claims 1-4, 6, 9-11, and 17 were rejected in the previous Office Action mailed May 12, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Shulze Zur Wiesche (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).  Base claim 1 has been amended to limit the   cosmetic composition in the pretreatment step of a method for chemical treatment of keratinic fibers to from about 0.01 to about 4.00 % by weight of a polyorganosiloxane of the formula (2) known by the INCI name Amodimethicone/Morpholinomethyl Silsesquioxane Copolymer; from about 0.01 to about 5 % by weight of a mixture of Trideceth-5 and Trideceth- 10: from about 0.1 to about 10 % by weight of glycerol; and water.  Shulze Zur Wiesche does not anticipate the instantly claimed pretreatment composition in the method of treating keratinic fibers.  Accordingly, the rejection is hereby withdrawn. 
Withdrawn Rejections - 35 USC § 103
	Claims 1-6, 9-11, and 17-18, were rejected in the previous Office Action mailed May 12, 2021 under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).  

	Claims 1-6 and 12-18, were rejected in the previous Office Action mailed May 12, under 35 U.S.C. 103 as being unpatentable over Shulze Zur Wiesche (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).  Base claim 1 has been amended to limit the   cosmetic composition in the pretreatment step of a method for chemical treatment of keratinic fibers to from about 0.01 to about 4.00 % by weight of a polyorganosiloxane of the formula (2) known by the INCI name Amodimethicone/Morpholinomethyl Silsesquioxane Copolymer; from about 0.01 to about 5 % by weight of a mixture of Trideceth-5 and Trideceth- 10: from about 0.1 to about 10 % by 

	Claims 7, 8, and 19, were rejected in the previous Office Action mailed May 12, under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014).as applied to claim 1 above, and further in view of Klenk et al. (Patent No.: 4,834,971; Date of Patent: May 30, 1989).  Base claim 1 has been amended to limit the   cosmetic composition in the pretreatment step of a method for chemical treatment of keratinic fibers to from about 0.01 to about 4.00 % by weight of a polyorganosiloxane of the formula (2) known by the INCI name Amodimethicone/Morpholinomethyl Silsesquioxane Copolymer; from about 0.01 to about 5 % by weight of a mixture of Trideceth-5 and Trideceth- 10: from about 0.1 to about 10 % by weight of glycerol; and water.  The prior art of record does not discloses the instantly claimed pretreatment composition nor is the specific composition with its specific claimed range obvious over 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Mckee on August 18, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 19 has been cancelled 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Schweinsberg et al. (Pub. No.: US 2014/0170100; Pub. Date: Jun. 19, 2014) and Shulze Zur Wiesche (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).  While Shulze Zur Wiesche et al. (Pub. No.: WO 2016/096449; Pub. Date: Jun. 23, 2016).publication relied upon for prior art is in German the Shulze Zur Wiesche US Application (Pub. No. US2018/0000701; Date of publication: Jan. 4, 2018).  Schweinsberg discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a coloring or lightening agent wherein the hair treatment is oxidative hair treatment and the treating 
    PNG
    media_image1.png
    155
    302
    media_image1.png
    Greyscale
 [107], and deceth-5 in glycerol ([0298]-[0300]).  Shulze Zur Wiesche et al. discloses a method for treating keratinic fibers, comprising pretreating the hair, and chemically treating the keratinic fibers with a dye wherein pretreatment sits for a period from 5 second to 24 hours before the dye is (abstract), wherein the pretreatment composition comprises Amodimethicone/Morpholinomethyl Silsesquioxane and deceth-5 in 1 wt%  glycerol  or and the dye is an oxidative dye ([0243]-[0249]).
The instant invention is the first to utilize the specific combination and amounts from about 0.01 to about 4.00 % by weight of a polyorganosiloxane of the formula (2) known by the INCI name Amodimethicone/Morpholinomethyl Silsesquioxane Copolymer; from about 0.01 to about 5 % by weight of a mixture of Trideceth-5 and Trideceth-10:from about 0.1 to about 10 % by weight of glycerol; and water as a pretreatment in the method for the chemical treatment of keratinic fibers, comprising:(I). applying a cosmetic composition to keratinic fibers as a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 7-9, 16-17, and 20-31 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617